Citation Nr: 0005627	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  94-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder 
(manic-depressive illness), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from May 
1972 to April 1977.  This matter originally came to the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the appellant an 
increased evaluation for his service-connected psychiatric 
disability, currently evaluated as 30 percent disabling.  The 
Board remanded the case to the RO for additional development 
in November 1996; the RO has now returned the case to the 
Board for appellate review.

The Board notes that the RO recently issued a rating 
decision, dated in September 1999, in which the appellant's 
claim of entitlement to individual unemployability was 
denied.  Since the appellant has apparently neither initiated 
nor completed the procedural steps necessary for an appeal on 
this issue, the Board has not included it in its 
consideration of the claim on appeal.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
originally remanded the case, in November 1996, for the 
gathering of VA and private medical records, as well as a 
review of the claims file, an examination of the appellant 
and the rendering of a psychiatric opinion.  The Board 
specifically requested that the psychiatric examiner assign 
the appellant a score on the Global Assessment of Functioning 
Scale (GAF Scale), and explain what the assigned score 
represented.  However, the examining psychiatrist did not do 
so, as recognized by the July 1998 Memorandum from an 
Adjudication office to the Director of the Dublin VAMC; 
apparently no corrective action was taken thereafter.  
(Although it looks like another examination may have been 
scheduled, for which the veteran indicated he would not 
report.)  

In addition, the RO was also directed by the November 1996 
Board remand to specifically consider whether the assignment 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b) was appropriate; the evidence of record 
does not include any indication that such consideration was 
undertaken by the RO.  Therefore, given the guidance offered 
by the Court in Stegall, the case must again be remanded.

Further, due process of law requires additional development.  
During the aforementioned remand development, some September 
1996 Oconee Regional Medical Center medical records were 
obtained.  These records indicated that the appellant had 
been receiving treatment from a psychiatrist at the Oconee 
Mental Health Center and that he was to be referred back 
there for additional treatment.  Review of the evidence of 
record reveals that the RO had previously obtained the 
reports from that local mental health services provider for 
the period from 1992 to 1994, but no later records have been 
obtained.  The RO should obtain said psychiatric records and 
associate them with the claims file.

The Board notes that the most recent VA psychiatric 
examination, conducted in December 1997, yielded an Axis I 
diagnosis of manic depressive illness, mixed type, well 
controlled with medications, as well as a diagnosis of 
alcohol dependence, inactive; there was no Axis II diagnosis.  
However, review of the evidence of record indicates that, in 
the past, the appellant has been given an Axis II diagnosis 
of schizotypical personality disorder.  But there has been no 
indication whether that/those condition(s), or any of the 
rest of the appellant's current medical or psychiatric 
conditions, is/are interrelated or part of the service 
connected bipolar disorder disability.  There is no 
indication in the evidence of record of how much, if any, of 
the appellant's overall psychiatric symptomatology is due to 
his bipolar disorder as opposed to his other chronic medical 
or psychiatric problems.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Consideration of these factors is not 
reflected in the VA psychiatric examinations or in the 
adjudication of the claim to this point.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should obtain the appellant's 
psychiatric records from the Oconee 
Mental Health Center, for the period from 
1994 to the present.  The appellant 
should assist as necessary in providing 
the proper release forms.

2.  After the aforementioned documents 
have been obtained, the claims file 
should be given, if possible, to the 
psychiatrist who examined the appellant 
in December 1997, for review.  If not 
possible, the records should be forwarded 
to some other psychiatrist.  

The psychiatric reviewer should utilize 
the data contained in the claims file and 
offer an opinion as to the severity of 
the appellant's bipolar disorder as it 
bears on the occupational and social 
impairment of the appellant rather than 
solely on any assessment of the level of 
disability at the specific time of any 
particular VA psychiatric examination.  

Based upon the review of the record and 
the examination, the reviewer should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability, 
for the years since 1993 to the present.  
It is imperative that the examiner also 
provide an explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The reviewer should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected bipolar disorder, if 
possible.  The reviewer is requested to 
provide a complete rationale for any 
opinion expressed.

3.  This psychiatric review of the 
appellant's claims file must also include 
an evaluation of the etiology, nature and 
extent of any other psychiatric disorder 
found.  The reviewer is to provide an 
opinion as to the diagnosis and etiology 
of any psychiatric disorder (other than 
bipolar disorder) found.  The 
psychiatrist should also offer an opinion 
as to the onset date of the appellant's 
additional psychiatric condition(s), if 
any.  In particular, the reviewing 
psychiatrist should offer an opinion, 
with degree of medical probability 
expressed, as to whether the etiology of 
the appellant's additional psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The reviewer should identify all 
psychiatric conditions which have been 
present and distinguish conditions which 
are acquired from conditions which are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the reviewer should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service or to a 
service-connected disability, in 
particular the bipolar disorder.

If the reviewer finds that a psychiatric 
disorder is etiologically related to 
service or to a service-connected 
disability, to the extent possible, the 
psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related 
to service or to a service-connected 
disability, as opposed to that due to 
other psychiatric disorders, personality 
defects, and/or non-service-connected 
physical disabilities.  To the extent 
that these matters can not be resolved 
without additional examination of the 
appellant, such examination should be 
scheduled.  The reasons for the 
additional examination, if needed, should 
fully be explained to the veteran.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
psychiatrist's report.  If that report 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned to the reviewer 
for corrective action.  38 C.F.R. § 4.2. 
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for an increased rating on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories.  If proposed regulations 
changing the pertinent rating criteria or 
any other pertinent matter goes into 
effect while this case is in appellate 
status, the RO must give the appellant 
the benefit of the regulations most 
favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The 
RO should also specifically discuss the 
provisions of 38 C.F.R. § 3.321 and Allen 
v. Brown, supra.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no 

opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


